                                                                                                 FILED
                                                                                                AUS -8 2019
              1                                    UNITED STATES DISTRICT

             2                                  NORTHERN DISTRICT OF CALIFORNIA

              3

             4      IN THE MATTER OF                   cv                                        198MISG
              5     David Ripley Shaub, bar no. 032322                      ORDER TO SHOW CAUSE RE
                                                                            SUSPENSION FROM MEMBERSHIP
              6                                                             IN GOOD STANDING OF THE BAR
                                                                            OF THE COURT
              7

              8   TO: David Ripley Shaub, bar no. 032322

              9           The State Bar of California has notified the United States District Court for the Northern District of

             10   California that, effective June 24,2019, you have become ineligible to practice law in the State of

             11   California following disciplinary action. Under this Court's Civil Local Rule 11-7, this status change may

             12   render you ineligible for continued active membership in the bar of the Northern District of California.
iI           13        Effective the date of this order, your membership in the bar of this Court is suspended on an interim
Cj
•I-*   ^
       U     14   basis pursuant to Civil Local Rule 1 l-7(b)(l). On or before September 19,2019, you may file a response
C/3    O


 t/i   u,
             15   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court's
 <u    ■
       C/3


       (5    16   website at cand.iiscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
       c
TS     C
(1>    u
.t! JG       17   suspended from membership without further notice.
£ «
P ►S
             18        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

             19   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

             20   Local Rule 11-7(b)(3). The Clerk shall close this file on or after September 19, 2019 absent further order of

             21   this Court.

             22           IT IS SO ORDERED.

             23   Dated: August 8, 2019

             24
                                                                        JAMES l^ATO
             25                                                         United Sffites District Judge
             26

             27

             28
